Name: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Grand Duchy of Luxembourg of expenditure incurred during 1978 on aids and premiums relating to the modernization of farms (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-18

 Avis juridique important|31979D085279/852/EEC: Commission Decision of 1 October 1979 on the reimbursement by the Guidance Section of the EAGGF to the Grand Duchy of Luxembourg of expenditure incurred during 1978 on aids and premiums relating to the modernization of farms (Only the French text is authentic) Official Journal L 262 , 18/10/1979 P. 0035****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 145 , 13 . 6 . 1977 , P . 43 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 1 OCTOBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE GRAND DUCHY OF LUXEMBOURG OF EXPENDITURE INCURRED DURING 1978 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/852/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/390/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE GRAND DUCHY OF LUXEMBOURG TO IMPLEMENT DIRECTIVE 72/159/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 18 OF THE SAID DIRECTIVE ; WHEREAS THE GRAND DUCHY OF LUXEMBOURG HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRRED DURING 1978 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ) AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF LFRS 75 000 BROKEN DOWN AS FOLLOWS : // UNDER ARTICLE 8 : // - // UNDER ARTICLE 10 : // - // UNDER ARTICLE 11 : // - // UNDER ARTICLE 12 : // LFRS 75 000 // UNDER ARTICLE 13 : // - // HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 72/159/EEC AND WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHAOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . LFRS 18 750 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE GRAND DUCHY OF LUXEMBOURG DURING 1978 IN RESPECT OF AID AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS SHALL BE LFRS 18 750 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 1 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT